Exhibit TRANSCANADA PIPELINES LIMITED – FIRST QUARTER 2008 Quarterly Report Management's Discussion and Analysis Management's Discussion and Analysis (MD&A) dated April 24, 2008 should be read in conjunction with the accompanying unaudited Consolidated Financial Statements of TransCanada PipeLines Limited(TCPLor the Company) for the three months ended March 31, 2008.It should also be read in conjunction with the audited Consolidated Financial Statements and notes thereto, and the MD&A contained in TCPL's 2007 Annual Report for the year ended December 31, 2007. Additional information relating to TCPL, including the Company's Annual Information Form and other continuous disclosure documents, is available on SEDAR at www.sedar.com under TransCanada PipeLines Limited. Amounts are stated in Canadian dollars unless otherwise indicated.Capitalized and abbreviated terms that are used but not otherwise defined herein are identified in the Glossary of Terms contained in TCPL’s 2007 Annual Report. Forward-Looking Information This MD&A may contain certain information that is forward-looking and is subject to important risks and uncertainties. The words "anticipate", "expect", "believe", "may", "should", "estimate", "project", "outlook", "forecast" or other similar words are used to identify such forward-looking information. All forward-looking statements reflect TCPL’s beliefs and assumptions based on information available at the time the statements were made. Actual results or events may differ from those predicted in these forward-looking statements.
